Day, J.
This is an appeal from an order confirming a sale under a decree of foreclosure. The trial court found that the real estate sold for its fair and reasonable value and that a subsequent sale probably would not realize a greater amount.
There was testimony of several witnesses that the value of the land was more than it brought, but these witnesses, including appellant, also testified that they did not know any one who would pay any more if a resale was ordered. There was other evidence that the land sold for its full present value. The price bid was sufficient to pay the mortgage debt. Upon the hearing of the motion of confirmation, the court entered an order that, if the appellant could procure a bidder within thirty days who would bid $300 in excess of the amount of the sale, it would be set aside and a new sale ordered. No such bidder was produced, and the sale was confirmed. The finding of the trial court was justified by the evidence, especially since it was evident that a subsequent sale would not produce a higher bid. Seymour v. Lawson, 111 *672Neb. 770. The evidence does not support a finding that the price was inadequate. Lemere v. White, 122 Neb. 676; Lindberg v. Tolle, 121 Neb. 25. The judgment of the district court is therefore affirmed, with leave to the appellant to redeem before the issuance of mandate.
Affirmed.